         Case 3:20-cv-00201-RNC Document 47 Filed 02/26/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca                     Case No.: 3:20-cv-00201(RNC)
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina Mitchell,
her mother; ALANNA SMITH, a minor, by
Cheryl Radachowsky, her mother,

Plaintiffs,                                          MEMORANDUM IN OPPOSITION TO
                                                     MOTION OF ANDRAYA YEARWOOD
v.
                                                     AND THANIA EDWARDS ON BEHALF
CONNECTICUT ASSOCIATION OF                           OF TERRY MILLER1 TO INTERVENE
SCHOOLS d/b/a CONNECTICUT                            AS DEFENDANTS
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD PUBLIC
SCHOOLS BOARD OF EDUCATION;
CROMWELL PUBLIC SCHOOLS BOARD                        February 26, 2020
OF EDUCATION; GLASTONBURY
PUBLIC SCHOOLS BOARD OF
EDUCATION; CANTON PUBLIC
SCHOOLS BOARD OF EDUCATION;
DANBURY PUBLIC SCHOOLS BOARD
OF EDUCATION,

Defendants.


       Movants Andraya Yearwood and Terry Miller reveal a mistaken understanding of the

standards governing intervention under Fed. R. Civ. P. 24. In seeking intervention under that

rule, proposed intervenors “bear[ ] the burden of demonstrating that [they] meet[ ] all

requirements for intervention.” Mehedi v. Memry Corp., No. 3:17-CV-809 (CSH), 2017 WL

2873224 at *4 (D. Conn. 2017). Among other considerations, “the movant to intervene must

rebut the presumption of adequate representation by the party already in the action.” Butler,


1
  In their public filing (ECF 36 at 4 n.1), Proposed Intervenors provide a link to a June 2019
newspaper article (attached as Exhibit A hereto) entitled “Connecticut high school transgender
athletes ‘no longer want to remain silent’ following Title IX complaint,” which identifies Terry
Miller by name, and includes a photograph of Terry and quotations from an interview given by
Terry to a reporter.
                                                 1
         Case 3:20-cv-00201-RNC Document 47 Filed 02/26/20 Page 2 of 11



Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 179-80 (2d Cir. 2001). Proposed Intervenors

make no effort to offer any facts that could meet that burden. Instead, they devote a lengthy

“Background” section to rhetoric, to pre-arguing the merits, and to beginning a process of so

thoroughly draining all meaning out of language used to denote the sexes that a coherent

discussion of Title IX would become impossible.

       A.      The “Background” assertions of Proposed Intervenors are mistaken or misleading.

       This is not the place to prove up the facts; Plaintiffs will offer only a few remarks on

assertions made in Proposed Intervenors’ “Background.”

       First, Plaintiffs will not cede the linguistic field to confusion and false statements. Sex is

not “assigned” at birth (Mem. 2); it is not “assigned” by any human, ever. Instead, it is an

objective fact that exists from the moment of conception, and from that instant every nucleated

cell in the child’s body is either XX or XY. The sex of a child can be accurately identified at

birth in over 99.98% of cases,2 simply with a glance.

       The new human with XY chromosomes will develop male reproductive organs and—

barring developmental defect—will mature to produce sperm and be able to father children. The

new human with XX chromosomes will develop female reproductive organs, and—again barring

developmental defect—will mature to produce ova and be able to carry and give birth to new

human life. What we were taught in sixth grade biology is true. The English language words for




2
  Invocation of the rare genetic or developmental defects that result in “intersex conditions” is a
red herring. Evolutionary biologist Dr. Colin Wright explains that “[b]iological sex in humans …
is clear-cut over 99.98 percent of the time. [I]ntersex conditions correspond to less than 0.02
percent of all births, and intersex people are not a third sex.”
https://quillette.com/2018/11/30/the-new-evolution-deniers/. Dr. Wright goes on to observe that
“any method exhibiting a predictive accuracy of over 99.98 percent would place it among the
most precise methods in all the life sciences. We revise medical care practices and change world
economic plans on far lower confidence than that.” Id.
                                                  2
         Case 3:20-cv-00201-RNC Document 47 Filed 02/26/20 Page 3 of 11



those with XX chromosomes and female reproductive organs are “female,” “woman,” “girl,” and

“she,” and Plaintiffs use those words in that sense.

       Proposed Intervenors (and many other voices) would lead the Court down a rabbit hole

into a reversed land where the measurable, objective, biological facts of sex are disparaged as

“imprecise” and to be “avoided” (Mem. 7), while the purely subjective, immeasurable, and

indeed fluid3 and “expressed gender identity” (Mem. 5) is to be treated as the supreme fact. But

whatever philosophers might make of that inversion, this lawsuit concerns Title IX, and Title IX

is concerned with and will not permit us to “avoid” the objective and binary categories of the

male and female sexes.

       Second, while Proposed Intervenors assert that a male who undergoes “puberty

blocking . . . would have none of the alleged advantages of ‘male puberty’ that Plaintiffs attribute

to ‘biological males’” (Mem. 7), the Court will note that neither of them claim that this describes

themselves. Miller makes no claim to have used puberty blockers at all to prevent the process of

male puberty, and Yearwood is quite vague on the topic, stating nothing of duration of puberty

blocker use, and claiming only to have avoided “full” male puberty.

       Related to this, it is never true that “many transgender girls go through a typically female

puberty.” (Mem. 7.) “Typical female puberty” involves the maturation of ovaries, the

commencement of ovulation and menses, and achievement of fertility. Indeed, that’s the point.

None of these ever occur in a male placed on cross-sex hormones, at whatever age.



3
  “The ACLU defines gender identity as a person's internal sense of being a man or a woman (or
both or either).” https://www.aclunv.org/sites/default/files/kyr-
gender idenity and expression 2016 0.pdf. Similarly, the Human Rights Campaign defines
gender identity as “[o]ne’s innermost concept of self as male, female, a blend of both or neither –
how individuals perceive themselves and what they call themselves.”
https://www.hrc.org/resources/glossary-of-terms. A person can have “a fluid or unfixed gender
identity.” Id.
                                                 3
         Case 3:20-cv-00201-RNC Document 47 Filed 02/26/20 Page 4 of 11



       Third, the fact that the NCAA and high school leagues in several states have policies

similar to that of the CIAC is irrelevant. When Title IX was passed, many—perhaps most—

schools had athletic programs and budgets that disadvantaged girls and women. Title IX aims to

remedy and prevent that state of affairs. (Verified Complaint (“V.C.”) ¶¶ 33-39.) If the CIAC

Policy is disadvantaging girls and young women, then Title IX is violated, and there is no

strength in numbers.

       Fourth and finally, Chelsea Mitchell’s victory over Miller in the 55 Meter Dash after the

filing of Plaintiffs’ complaint, at the recent Connecticut Indoor State Open Track and Field

Championships (Mem. 4),4 in no way contradicts Plaintiffs’ case or allegations. Of course, the

fastest girls and women can beat some boys and men (although in fact Miller’s personal best in

the 55 meter is much faster than Chelsea’s).5 What Plaintiffs alleged—and what is true—is that

due to physiological differences, female athletes cannot beat “comparably talented and trained”

males. (See, e.g., V.C. ¶ 42.) And if Chelsea beat Miller by a hair in a particular race, Miller

nevertheless deprived one girl of the second-place title in that race, and pushed the third-fastest

girl off the victory podium entirely. The decisive fact relevant to the requirements of Title IX is

not Chelsea herself or a single race, but the widely disparate opportunities for success currently

available in Connecticut high school track competition, with those born male taking “first place

in 13 out of 14 [identified] state championship events,” taking “23 out of 28 first and second




4
  Proposed Intervenors mistakenly assert that in the 55-meter race Chelsea also finished “in front
of” Andraya Yearwood (Mem. 4). Andraya false-started and thus was excluded from the 55-
meter competition. See https://www.athletic.net/TrackAndField/meet/388186/results/f/1/55m
(recording Andraya Yearwood’s “FS” (false start) and no time recorded due to disqualification).
5
  Terry’s personal best in the indoor 55 meters is 6.91 seconds
(https://www.athletic.net/result/JdiXO4MuK4Sy0ZzACA/); Chelsea’s personal best is 7.14
seconds (https://www.athletic.net/result/W3iYKVAClQSxeQ8vhZ/).
                                                  4
         Case 3:20-cv-00201-RNC Document 47 Filed 02/26/20 Page 5 of 11



place awards” in those same events, and occupying almost 2/3 of the opportunities to participate

in higher-level state competition. (V.C. ¶¶ 99-101.)

       B.      Proposed Intervenors are not entitled to intervene as of right.

       Evidence concerning Yearwood and Miller can be introduced through declarations and

discovery. The question at present is only whether they should be parties in Plaintiffs’ lawsuit in

which Plaintiffs are asserting their rights under Title IX against educational entities subject to the

requirements of that law. They should not be.

       It is “a fairly common situation” for non-parties to seek intervention to “defend an action

of the government which the government itself is defending.” Schaghticoke Tribal Nation v.

Norton, 65 Fed.R.Serv.3d 157, 2006 WL 1752384 at *5 (D. Conn. 2006). But as noted above, in

order to intervene as of right, the Proposed Intervenors bear a burden to “rebut the presumption

of adequate representation,” Butler, 250 F.3d at 179-80, and “in the absence of evidence to the

contrary,” courts presume the government will adequately represent the aligned interests of non-

parties, Schaghticokem, 2006 WL 1752384 at *5. Indeed, where governmental defendants and

the proposed intervenors “have the same ultimate objective,” the Second Circuit “demand[s] a

more rigorous showing of inadequacy” of representation of movants than is otherwise required.

Butler, 250 F.3d at 179-80 (quoting Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10

(1972)). That showing cannot be made, nor that presumption rebutted, by means of “conclusory

allegations and hypothetical disagreements.” In re Ambac Financial Group, Inc. Derivative

Litigation, 257 F.R.D. 390, 393 (S.D.N.Y. 2009). Yet Proposed Intervenors offer nothing else.

       The CIAC and its member schools adopted the challenged cross-sex participation policy

some years ago, and have emphatically refused to consider any changes to it despite its visible

impact on girls and vocal objections from parents. (V.C. ¶¶ 116-124.) Defendants have

maintained the policy in the face of a formal Office of Civil Rights investigation of its violation
                                                  5
         Case 3:20-cv-00201-RNC Document 47 Filed 02/26/20 Page 6 of 11



of Title IX. (V.C. ¶¶ 116-124.) In the Hartford Courant article cited by Proposed Intervenors,

CIAC Executive Director Glenn Lungarini is quoted vigorously defending the Policy. (See

Exhibit A.) In sum, the named defendants have shown every indication of an intent to vigorously

defend the challenged policy.

       Yearwood and Miller nevertheless speculate that the school boards and the CIAC “have

an interest in bringing the litigation to a speedy and inexpensive conclusion” rather than

vigorously defending their Policy. (Mem. 13). But that is indeed mere speculation, of a type that

the Fifth Circuit has instructively discussed and rejected:

            The mere possibility that a party may at some future time enter into a
            settlement cannot alone show inadequate representation. If this were so,
            the requirement that the would-be intervenor show inadequacy of
            representation would be effectively written out of the rule, for it is
            always a possibility that the present parties will settle a lawsuit.

Bush v. Viterna, 740 F.2d 350, 358 (5th Cir.1984), quoted by Great Atlantic & Pacific Tea Co.,

Inc. v. Town of East Hampton, 178 F.R.D. 39, 44 (E.D.N.Y. 1998); see also Weller v. Actors’

Equity Ass’n, 93 F.R.D. 329, 330 (S.D.N.Y.1981) (a proposed intervenor’s conclusory assertion

that a named party might decide to settle does not suffice to show inadequate representation).

       Next, Yearwood and Miller propose that the named defendants “may not have a similar

incentive to argue that the policy is legally required by Title IX and the Equal Protection

Clause.” (Mem. 13.) But this, too, is inadequate. See Washington Elec. Co-op, Inc. v.

Massachusetts Mun. Wholesale Elec. Co., 922 F.2d 92 (2d Cir. 1990) (“a putative intervenor’s

interest is not inadequately represented merely because its motive to litigate is different from that

of a party to the action.”). The vital consideration is the shared goal, not the individual reasons

for wanting to achieve that goal. Natural Res. Def. Council, Inc. v. New York State Dep’t of

Envtl. Conservation, 834 F.2d 60, 62 (2d Cir. 1987) (whatever putative intervenors’ unique


                                                  6
         Case 3:20-cv-00201-RNC Document 47 Filed 02/26/20 Page 7 of 11



economic interests may be, “there has been no showing that the nature of those economic

interests is related to colorable legal defenses that the public defendants would be less able to

assert.”).

        Yearwood and Miller also speculate that the named defendants will not have the reason

or ability to rebut the alleged “factual inaccuracies” presented in Plaintiffs’ complaint. (Mem.

13.) They do not identify which alleged “inaccuracies” they refer to, why the named defendants

would not address them through the discovery and evidentiary process, or how these contested

allegations relate to the resolution of the case. Such mere speculation and say-so do not meet

Proposed Intervenors’ burden. Cf. Great Atlantic & Pacific Tea Co., 178 F.R.D. at 43 (rejecting

as “speculative” the notion that the movant “might be more persuasive” due to its particular

perspective and expertise).

        Movants additionally contend that only they can “accurately and fully identify the harms

that would result from Plaintiffs’ requested relief.” (Mem. 13.) But even if true, this does not call

for intervention. To the extent relevant, their voices can be fully heard through the discovery and

trial process. Given the adequacy of the representation, there is no reason to doubt that they will

be. And the relevance of their individual harms is far from clear. Title IX enforcement and

compliance by federal funds recipients regularly and notoriously results in harm to the interests

of male athletes, both as individuals and teams. This is a legislative policy choice, and the fact

that some are disadvantaged by that choice neither militates against enforcement of Title IX, nor

justifies intervention. In a previous filing, Plaintiffs noted that:

             Yearwood and Miller cite not a single [Title IX athletics] case in which
             students whose interests or wishes would be adversely impacted by the
             requested relief were joined as parties, necessary or otherwise. And yet
             such collateral impact is often in view. In McCormick v. School District
             of Mamaroneck, 370 F.3d 275 (2d Cir. 2004), for example, options for
             remediation suggested by the Second Circuit included "moving boys'

                                                    7
         Case 3:20-cv-00201-RNC Document 47 Filed 02/26/20 Page 8 of 11



            soccer to the spring" or relegating boys to spring soccer in "alternating
            years"—both "solutions" which would deprive boys of the very
            opportunities for championship competition which the Court found to be
            so important for girls. Id. at 297, 302. . . . Yet the Second Circuit
            suggested no need for either the boys or the girls who would be
            negatively impacted to be represented in that litigation . . . .

Pl. Mem. in Reply to Filing of Non-Parties Yearwood and Miller, ECF 24, at 2-3. Proposed

Intervenors still cite no such case.

       In contrast to these speculations and inadequate arguments, the types of evidence that

typically rebut the presumption of adequate representation by a named party include “evidence

of collusion, adversity of interest, nonfeasance, or incompetence.” Butler, Fitzgerald & Potter,

250 F.3d at 180. Yearwood and Miller present no evidence of any such defect. And their

citations to the fact-specific conclusions of other courts concerning other litigants defending

different laws or policies (Mem. 12-13) is not evidence that can satisfy Proposed Intervenors’

burden to rebut a presumption of adequate representation. Kamdem-Ouaffo v. Pepsico, Inc., 314

F.R.D. 130, 134 (S.D.N.Y. 2016) (“courts applying Rule 24 ‘must be mindful that each

intervention case is highly fact specific and tends to resist comparison to prior cases’”) (citation

omitted). In sum, Yearwood and Miller are not entitled to intervene as of right under Rule 24.

       C.      Permissive intervention should not be granted.

       No doubt courts have considerable discretion to permit or decline permissive

intervention. Brennan, 579 F.2d at 191. But that does not leave it appropriate or desirable absent

a showing of good cause.

       One of the considerations relevant to a request for permissive intervention is the

adequacy of representation by the named parties of the movant’s interests. United States v. New

York City Housing Auth., 326 F.R.D. 411, 418 (S.D.N.Y. 2018). As detailed above, movants

have made no showing of inadequate representation.

                                                  8
         Case 3:20-cv-00201-RNC Document 47 Filed 02/26/20 Page 9 of 11



        A court’s “principal consideration” when addressing permissive intervention, however, is

“whether the intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” U.S. Postal Serv. v. Brennan, 579 F.2d 188, 191 (2d Cir. 1978); Fed.R.Civ.P. 24(b)(3).

Here, there is concrete reason to fear that complication and delay is a motive and will be a result

of the requested intervention. In their first filing with this Court as non-parties, Yearwood and

Miller announced that their first step, if they are joined as parties, will be “to move for an

extension of time to respond to the Motion for Preliminary Injunction,” ECF 20 at 5, asserting

that they were “blindsided,” and are having to “scramble” to “respond to the Plaintiff’s legal

assertions, secure declarations,” etc. Id. But these protests shade the truth. The very news article

cited by movants in their intervention memorandum (Mem. 4, n.1) (attached at Exhibit A),

reveals that Yearwood and Miller told the reporter that they “have been working with the

American Civil Liberties Union as the [OCR administrative] complaint begins to unfold.” Id.

And indeed, that complaint was filed on June 17, 2019, and within two days the ACLU had

already published a “Statement from Andraya Yearwood,” and lead counsel for the movants’

ACLU attorney Chase Strangio had already published a legal statement about the merits of

Plaintiffs’ administrative complaint under Title IX. See https://www.acluct.org/en/press-

releases/aclu-and-student-athlete-statement-complaint-against-transgender-student-athlete (June

19, 2019). No one has been “blindsided;” no one is “scrambling.” If the movants are prepared to

engage in this sort of revisionist history to delay this case at the very outset, then their

involvement will indeed “unduly delay . . . the adjudication” of Plaintiffs’ rights, and permissive

intervention should be denied. U.S. Postal Serv., 579 F.2d at 191.




                                                   9
Case 3:20-cv-00201-RNC Document 47 Filed 02/26/20 Page 10 of 11



                Respectfully submitted this 26th day of February, 2020.

                By: s/ Howard M. Wood II

                Howard M. Wood III
                CT Bar No. 68780, CT Fed. Bar No. 08758
                James H. Howard
                CT Bar No 309198, CT Fed. Bar No 07418
                FIORENTINO, HOWARD & PETRONE, P.C.
                773 Main Street
                Manchester, CT 06040
                Telephone: (860) 643-1136
                Fax: (860) 643-5773
                Email: howard.wood@pfwlaw.com
                Email: james.howard@pfwlaw.com

                Roger G. Brooks
                CT Fed. Bar No. PHV10498
                Jeffrey A. Shafer
                CT Fed. Bar No. PHV10495
                Alliance Defending Freedom
                15100 N. 90th Street
                Scottsdale, Arizona 85260
                Telephone: (480) 444-0020
                Fax: (480) 444-0028
                Email: rbrooks@ADFlegal.org
                Email: jshafer@ADFlegal.org

                Kristen K. Waggoner
                CT Fed. Bar No. PHV10500
                Christiana M. Holcomb
                CT Fed. Bar No. PHV10493
                Alliance Defending Freedom
                440 First St. NW, Suite 600
                Washington, D.C. 20001
                Telephone: (202) 393-8690
                Fax: (202) 347-3622
                Email: kwaggoner@ADFlegal.org
                Email: cholcomb@ADFlegal.org

                Attorneys for Plaintiffs




                                  10
        Case 3:20-cv-00201-RNC Document 47 Filed 02/26/20 Page 11 of 11



                              CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2020, a copy of the foregoing Memorandum in

Opposition to Motion of Andraya Yearwood and Thania Edwards on behalf of Terry Miller to

Intervene as Defendants and attached Exhibit A was filed electronically with the Clerk of Court.

Service on all parties will be accomplished by operation of the court’s electronic filing system or

by mail service if not registered with the court’s CM/ECF system.



                                             s/ Howard M. Wood II
                                             Attorney for Plaintiffs




                                                11
